Citation Nr: 0503926	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  97-33 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to an earlier effective date prior to April 
11, 1990 for a grant of a 10 percent evaluation for bilateral 
tinnitus.

2. Entitlement to an increased evaluation for spondylosis of 
the lumbosacral spine, currently rated 10 percent disabling.

3. Entitlement to an increased evaluation for residuals of 
fracture of the right femur with laceration scar of the right 
knee and 3/4-inch shortening of the right lower extremity, 
currently rated 10 percent disabling.

4.  Entitlement to service connection for a psychiatric 
disability (claimed as secondary to service-connected organic 
brain syndrome).  

5.  Entitlement to service connection for hypertension 
(claimed as secondary to service-connected sleep apnea).  

6.  Entitlement to an increased evaluation in excess of 30 
percent for organic brain syndrome.

ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to April 
1972.  He also had subsequent service in the national Guard 
and the Army Reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 rating decision by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran increased 
evaluations for a low back disability and for residuals of 
fracture of the right femur with laceration scar of the right 
knee and 3/4-inch shortening of the right lower extremity 
(currently rated 10 percent disabling).  The decision on 
appeal also confirmed April 11, 1990 as the effective date 
for an award of a 10 percent evaluation for service-connected 
bilateral tinnitus.  In the course of the appeal the low back 
disability was assigned a 10 percent rating and redesignated 
spondylosis of the lumbosacral spine.  The veteran continues 
his appeal of all the aforementioned issues.

Regarding the issues of entitlement to service connection for 
a psychiatric disability (claimed as secondary to service-
connected organic brain syndrome), service connection for 
hypertension (claimed as secondary to service-connected sleep 
apnea) and entitlement to an increased evaluation in excess 
of 30 percent for organic brain syndrome, the RO denied these 
claims in a September 2001 rating decision.  Thereafter, in 
September 2002, the veteran submitted correspondence 
expressing disagreement with those denials.  Pursuant to the 
Board's July 2003 remand, the RO prepared a Statement of the 
Case (SOC) in June 2004 regarding the three aforementioned 
issues, and in June 2004, the veteran submitted a timely 
Substantive Appeal.  Accordingly, the issues of service 
connection for an anxiety disorder (claimed as secondary to 
service-connected organic brain syndrome); service connection 
for hypertension (claimed as secondary to service-connected 
sleep apnea); and an increased evaluation in excess of 30 
percent for organic brain syndrome are all in proper 
appellate status.  

Regarding the issue of service connection for a disease 
resulting from a positive tuberculin reaction, an August 1972 
rating decision denied the claim.  Thereafter, in September 
1972 the veteran submitted correspondence indicating 
disagreement with the decision, and expressing an intent to 
appeal the adverse decision.  Pursuant to the Board's remand 
in July 2003, a statement of the case was prepared in June 
2004, but the veteran did not submit a timely substantive 
appeal regarding the issue.  As noted above, in June 2004, 
the veteran submitted a substantive appeal regarding the 
issues of issues of entitlement to service connection for an 
anxiety disorder (claimed as secondary to service-connected 
organic brain syndrome), service connection for hypertension 
(claimed as secondary to service-connected sleep apnea) and 
entitlement to an increased evaluation in excess of 30 
percent for organic brain syndrome.  However, inasmuch as the 
veteran specifically limited his appeal to those issues, the 
issue of service connection for a disease resulting from a 
positive tuberculin reaction is deemed not to be in appellate 
status.  

The issues of service connection for a psychiatric disability 
(claimed as secondary to organic brain syndrome), service 
connection for hypertension, to include as secondary to the 
service-connected sleep apnea, an increased evaluation in 
excess of 30 percent for organic brain syndrome, an increased 
evaluation from 10 percent for residuals of a fracture of the 
right femur, and entitlement to an earlier effective date 
prior to April 11, 1990, for a grant of a 10 percent rating 
for bilateral tinnitus are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.







FINDINGS OF FACT

1.  Even considering such factors as pain on motion, weakened 
movement, excess fatigability, and incoordination, including 
during flare-ups, the veteran does not have more than slight 
limitation of motion of the lumbar spine. 

2.  The veteran does not have degenerative disc disease of 
the low back.  

3.  The veteran does not have muscle spasm on extreme forward 
bending, or loss of lateral spine motion in the standing 
position.  

4.  The veteran has forward flexion of the lumbar spine to 75 
degrees; he has combined range of motion of the lumbar spine 
greater than 120 degrees.

5.  The veteran does not have muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  


CONCLUSION OF LAW

Entitlement to an increased rating from 10 percent for 
spondylosis of the lumbosacral spine is denied.  38 U.S.C.A. 
§ § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5291, 5292, 5293, 5295 (2002); 
38 C.F.R. § 4.71(a), Diagnostic Codes 5235 to 5243 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran underwent a VA examination in October 1993.  He 
was able to touch his toes.  Diagnosis was chronic 
lumbosacral strain.  

The veteran underwent a VA examination in May 1994.  
Diagnosis was low back pain.  

The veteran was seen by Dr. B.K. in May 1994.  He described 
low back pain, with a radiculopathy down to the right lower 
extremity.  

VA Medical Center x-rays were submitted for the time period 
from 1991 to 1998.  The veteran was seen in March 1996.  
Impression was spondylosis with diffuse disc bulges at L3-4-
5, most prominently at L4-5.  There was spondylosis on the 
right at L5-S1.  

The veteran was seen before a Medical Board that convened in 
April 1996.  Although he was referred by his unit because of 
impaired memory, the veteran also described mild but constant 
back pain that was worse when driving a car.  The Board 
determined that the veteran did not meet retention standards.  

The veteran underwent a VA examination in April 1997.  
Examination of the lower back showed no radiation to the 
lower extremities.  He had no complaints referable to his 
bowel or bladder, and he was able to walk on his heels and 
toes without difficulty.  Range of motion was as follows: 
flexion was 60 degrees; extension 30 degrees; lateral bending 
was 45 degrees to the right and left; and rotation was 75 
degrees to the right and left.  Deep tendon reflex testing 
revealed the right knee jerk to be slightly equal and 
adequate on both sides.  There were no sensory changes 
detected in either foot.  There was a slight degree of pain 
elicited when the veteran straightened his right knee in a 
sitting position.  Diagnosis was chronic strain of the 
lumbosacral spine.  

The veteran was granted a total disability rating based on 
individual unemployability (TDIU) in November 2002.  

The veteran underwent a VA examination in May 2004.  He had 
no pain in his right hipbone area, but had some slight 
stiffness of the bones.  His treatment was taking some 
medication.  There were no significant flares, or active 
infection.  There were no constitutional symptoms of bone 
disease.  

Regarding his back, the veteran stated his back pain stayed 
in the small of his back and did not radiate.  His treatment 
consisted of seeing the chiropractor two times a week with 
fairly good results.  He took Diclofenac with slight help.  
In addition to constant daily pain and discomfort, he had no 
significant flares.  He denied having been told by a doctor 
to stay in bed for his back over the last year.  He denied 
using a cane or back brace.  

The veteran stated he could walk about 30 minutes.  He stated 
he had pain after about an hour of driving and needed to get 
out of the car to stretch.  It was noted that he retired in 
2001.  He had surgery in the last year to correct a leg 
length discrepancy.  

Examination showed that the lumbosacral spine showed no 
significant abnormality of color, deformity, swelling, or 
atrophy.  There were no significant spasms.  Palpation of the 
lumbosacral spine elicited no abnormality of temperature, 
crepitus, or swelling.  There was some tenderness to the 
paravertebral muscles on the right.  Range of motion showed 
forward flexion to 75 degrees with pain from 70 to 75 
degrees; extension of 25 degrees, with pain from 20 to 25 
degrees; left and right side bending of 30 degrees with pain 
from 20 to 30 degrees; and left and right rotation of 30 
degrees.  Testing for pain, weakness, fatigability, and 
incoordination showed the same pain pattern as above.   

The veteran was able to heel raise and toe raise.  His 
straight leg raises were 90 degrees bilaterally.  There was 
decreased sensation over his right foot.  Hip 
flexors/extenders, knee flexors/extenders, ankle, foot 
dorsiflexors, plantar flexors, big toe extenders, and foot 
everters were all 5 strength, normal.  The right femur leg 
length was measured as equal.  The right femur showed no 
significant abnormality of color, deformity, swelling, or 
atrophy.  Palpation of the right femur elicited no 
abnormality of temperature or swelling.  There was tenderness 
to the mid femur.  There was no obvious angulation, malunion, 
or nonunion, and no drainage.  X-rays from November 2001 
showed a healed fracture deformity of the proximal right 
femur with a long intramedullary rod.  Assessment was 
spondylosis of the lumbosacral spine.  

The veteran's findings were described as slight to moderate.  
The veteran did not have ankylosis of the lumbar spine.  He 
did not have symptoms compatible with sciatic neuropathy.  He 
did not have demonstrable muscle spasm.  He had a decreased 
ankle jerk on the right.  He received moderate relief from 
his chiropractor.  The examiner commented that there was no 
obvious weakened movement, excess fatigability, or 
incoordination, and no significant flare-ups.  The examiner 
commented that the veteran had chronic constant, daily pain 
without significant flare-ups.  The examiner commented that 
while the veteran had a leg length discrepancy previously 
because of his fractured right femur, this was corrected when 
the veteran had a total hip replacement.  


Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In a letter dated April 2004, the RO informed the 
veteran what type of evidence he would have to submit to 
establish an increased rating for spondylosis of the 
lumbosacral spine.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  In the April 2004 VCAA 
letter, the RO informed the veteran that the RO would get 
such things as relevant records from any Federal agency.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004).  The April 
2004 letter told the veteran to provide enough information 
about his records so that the RO could request them from the 
person or agency that had them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  Even though the April 2004 letter did not 
specifically request that the veteran provide any evidence in 
his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), the general instructions in this 
letter and the supplemental statements of the case clearly 
implied that the veteran should prosecute his appeal by 
assisting in this fashion.  Furthermore, VA has consistently 
asked the veteran for information about where and by whom he 
was treated for his back throughout the more than 10 years 
that his claim has been adjudicated.  Also, in response to an 
earlier May 2001 VCAA letter, the veteran responded in May 
2001 that all information available had already been 
submitted.  

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in November 1994, it is determined that he is not 
prejudiced by such failure.  For one thing, inasmuch as the 
initial unfavorable decision in November 1994 predated the 
VCAA, the required notices described in the VCAA could not 
have been given before then.  Furthermore, VA has 
consistently asked the veteran for information about where 
and by whom he was treated for his back throughout the more 
than 10 years that his claim has been adjudicated.  In May 
2001, the veteran stated that all information available had 
already been submitted.  

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the April 2004 VCAA letter.  Following that 
letter, the development of the claim continued, and, in June 
2004, the claim was reviewed and the veteran was sent a 
supplemental statement of the case.   As a result, the 
veteran was provided the required notices and he was afforded 
an opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  Bernard v. Brown, 
4 Vet.App. 384 (1993).

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that VA will seek to provide, the 
information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. 
§ 5103 and 38 CFR § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


 Entitlement to an increased evaluation for spondylosis of 
the lumbosacral spine, currently rated 10 percent disabling.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002).  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (2004), where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§ 
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to pain, weakened movement, excess 
fatigability, or incoordination).  

The schedular criteria by which back disorders are rated 
changed during the pendency of the veteran's appeal. See 67 
Fed. Reg. 54345-54349 (August 22, 2002) (effective September 
23, 2002), codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293; See also 68 Fed. Reg. 51454-51458 (August 27, 2003) 
(effective September 26, 2003), codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243.  Therefore, adjudication 
of the increased rating claim must include consideration of 
both the old and the new criteria.  VAOPGCPREC 7-2003.  This 
rule of adjudication requires that the criteria most 
favorable to the veteran's claim be used. Id.  

The Board notes that the retroactive reach of the new 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change. See 
VAOPGCPREC 3-2000; DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).

The relevant diagnostic codes regarding the veteran's back 
under the old criteria are listed below:

Lumbosacral strain with characteristic pain on motion is 
assigned a 10 percent disability rating.  When there is 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position, a 20 percent disability rating is 
assigned.  To warrant the maximum 40 percent rating for 
lumbosacral strain, objective evidence must show that the 
strain is severe, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

Slight limitation of motion of the lumbar spine is assigned a 
10 percent disability rating.  Moderate limitation of motion 
of the lumbar spine is assigned a 20 percent disability 
rating.  If severe, a 40 percent disability rating is 
warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  A 
50 percent rating requires unfavorable ankylosis of the 
lumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002).

Regarding Diagnostic Code 5293 for intervertebral disc 
syndrome, a 10 percent rating is warranted for mild 
intervertebral disc syndrome.  A 20 percent disability 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent disability 
evaluation is warranted for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  A 
60 percent evaluation is warranted where the evidence 
demonstrates pronounced intervertebral disc syndrome 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  38 C.F.R. § 4.71(a), Diagnostic Code 
5293 (2002).  

In a December 1997 opinion, the General Counsel of the VA 
concluded that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the lumbar 
vertebrae.  The General Counsel therefore concluded that 
pursuant to Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a disability is 
evaluated under this Diagnostic Code if the veteran has 
received less than the maximum evaluation under that Code. 
VAOPGCPREC 36-97.  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, even 
during flare-ups, weakened movement, excess fatigability, or 
incoordination should be noted.

The veteran is not entitled to an increased rating under the 
old criteria.  Under Diagnostic Code 5295, the evidence does 
not show that the veteran has muscle spasm on extreme forward 
bending or loss of lateral spine motion in the standing 
position to warrant a 20 percent rating.  Specifically, at 
his May 2004 VA examination, the examiner commented that the 
veteran did not have demonstrable muscle spasm.  

The veteran is not entitled to an increased rating under 
Diagnostic Code 5293 as the evidence does not show that he 
has intervertebral disc syndrome.  At his May 2004 VA 
examination, he did not have symptoms compatible with sciatic 
neuropathy.  At his April 1997 VA examination, there was no 
radiation to the lower extremities, and there were no sensory 
changes detected in either foot.  

The veteran is not entitled to an increased rating under 
Diagnostic Code 5292 because the evidence does not show 
moderate limitation of motion, even when factors such as pain 
on movement, weakened movement, excess fatigability, and 
incoordination, including during flare-ups are considered.  
The examiner at the May 2004 VA examination commented that 
there was no obvious weakened movement, excess fatigability, 
or incoordination, and no significant flare-ups.  Range of 
motion showed forward flexion to 75 degrees, with pain at 70 
degrees, and extension to 25 degrees, with pain at 20 
degrees.  

Under the new General Rating Formula for Diseases and 
Injuries of the Spine, for Diagnostic Codes 5235 to 5243 
(unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes), a 50 percent rating is assigned for unfavorable 
ankylosis of the entire spine.  A 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 20 percent rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a, , Diagnostic codes 5235 to 5243 (effective 
September 26, 2003).  

Note (1) under the general rating formula instructs to 
evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code. 

Note (2) under the general rating formula instructs that  
For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees. Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees. The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion. 

The veteran is not entitled to an increased rating under the 
aforementioned General Rating Formula for diseases and 
injuries of the spine.  The veteran does not have forward 
flexion between 30 and 60 degrees.  While the veteran had 
flexion of 60 degrees at his April 1997 VA examination, at 
his most current examination in May 2004, his flexion was to 
75 degrees.  Similarly, the veteran's combined range of 
motion is greater than 120 degrees.  At the veteran's April 
1997 VA examination, his combined range of motion for 
flexion, extension, lateral bending, and rotation was 210 
degrees, and at his May 2004 VA examination, his combined 
range of motion for the aforementioned tests was 160 
degrees.  While the appellant has complained of chronic pain 
on motion and functional loss of the lumbar spine, the Board 
notes further that the new rating criteria incorporate pain 
into the currently assigned 10 percent disability 
evaluation.  Therefore, an increased rating for painful 
motion is inappropriate under the new rating criteria, 
effective September 26, 2003.  The veteran also does not 
have associated objective neurological abnormalities to be 
rated separately pursuant to Note (1).

Under the Formula for Rating Intervertebral Disc Syndrome 
based on Incapacitating Episodes (for Diagnostic Code 5243), 
as in effect from September 26, 2003, a 10 percent disability 
evaluation is warranted where the evidence shows 
incapacitating episodes having a total duration of at least 1 
week but less than 2 weeks during the past 12 months.  A 20 
percent rating applies where there are incapacitating 
episodes having a total duration of at least 2 weeks, but 
less than 4 weeks during the past 12 months.  A 40 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the last 12 months.  Finally, a 60 percent disability 
rating is warranted where the evidence reveals incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71(a), Diagnostic Code 
5243 (effective September 26, 2003).  

Note (1) after the formula for rating intervertebral disc 
syndrome defines an "incapacitating episode" as "a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician."

The veteran is not entitled to an increased rating to 20 
percent under the Formula for Rating Intervertebral Disc 
Syndrome because as noted above, the veteran does not have 
intervertebral disc syndrome.  The examiner at the May 2004 
VA examination specifically commented that the veteran did 
not have symptoms compatible with sciatic neuropathy.  Also, 
the examiner only diagnosed the veteran with spondylosis.  

Based on the foregoing, the veteran's claim for an increased 
rating for residuals of a low back disability from 20 percent 
disabling must be denied when it is considered under both the 
old and new diagnostic criteria.  38 C.F.R. § § 4.7, 4.40, 
4.45, 4.71(a), Diagnostic Codes 5292, 5293, 5295 (2002).  

This case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The evidence does not 
show that the veteran has had frequent periods of 
hospitalization.  Regarding marked interference with 
employment, the veteran's disability manifests itself in ways 
that are contemplated in the rating schedule.  There are no 
unusual manifestations regarding the veteran's disability.  

While the veteran's low back disability has had some 
consequences with regard to his employment, his disability 
does not have unusual manifestations and does not affect 
employment in ways that are not already taken into account 
under the provisions of the rating schedule.  It is important 
to note that, under the provisions of  38 C.F.R. § 4.1, the 
percentage ratings contemplated in the rating schedule 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations.  The regulation further provides that, in 
general, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1  In the 
absence of medical evidence showing frequent hospitalizations 
or marked interference with employability (i.e. interference 
with employability not contemplated in the rating criteria), 
the provisions of 38 C.F.R. § 3.321 relating to 
extraschedular evaluations are not applicable here.

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
obtained special VA orthopedic examinations to determine the 
extent of the veteran's back disability.  The evidence 
includes records of prior medical history and rating 
decisions.  Therefore, the RO and the Board have considered 
all the provisions of Parts 3 and 4 that would reasonably 
apply in this case.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  In this case, 
the Board finds that the preponderance of the evidence is 
against an increased rating from 10 percent for spondylosis 
of the lumbosacral spine.  


ORDER

An increased evaluation for spondylosis of the lumbosacral 
spine from 10 percent is denied.  


REMAND

Regarding the claim of an earlier effective date prior to 
April 11, 1990, for a grant of a 10 percent evaluation for 
bilateral tinnitus, this claim was remanded by the Board in 
July 2003.  It was remanded specifically because the issue of 
whether there was clear and unmistakable evidence (CUE) with 
respect to the June 1990 rating decision which granted the 
veteran a 10 percent evaluation for tinnitus and assigned the 
April 11, 1990, effective date was inextricably intertwined 
with the aforementioned effective date issue.  The Board 
specifically requested that the RO adjudicate the CUE claim, 
and then inform the veteran of the procedures for completing 
an appeal.  However, the RO did not adjudicate the veteran's 
claim, but merely issued a supplemental statement of the case 
in June 2004 regarding whether or not there was CUE with 
respect to the June 1990 rating decision.  As the RO has not 
yet adjudicated the veteran's claim, as it was directed to do 
in the July 2003 Board remand, the issue of an earlier 
effective date must be remanded again.  

Regarding the claim for an increased rating for residuals of 
a fracture of the right femur, this claim was remanded in 
July 2003 for a VA examination.  It was remanded specifically 
for a VA examination and an opinion as to whether there was 
limitation of motion of the right lower extremity.  However, 
the report of the May 2004 VA examination does not include a 
comment on the limitation of motion of the right leg.  

The United States Court of Appeals for Veterans Claims 
(Court) has underscored the role of agencies of original 
jurisdiction in carrying out the instructions in Board 
Remands.  As noted by the Court, the duties of the agencies 
of original jurisdiction in this regard are mandatory, and, 
furthermore, the Board of Veterans' Appeals is obligated to 
ensure compliance with the instructions in Remands.  Stegall 
v. West, 11 Vet. App. 268 (1998).

Inasmuch as the report of May 2004 VA examination does not 
include the limitation of motion findings discussed above, 
under Stegall v. West, the veteran's claim must be remanded 
for another VA examination.  The report of the VA examination 
must include findings that relate to the factors discussed in 
DeLuca v. Brown (such as additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination, including during flare-ups).  

Regarding the claim of an increased rating for organic brain 
syndrome from 30 percent, the veteran's last VA examination 
was in November 1999.  The duty to assist includes conducting 
a thorough and contemporaneous examination of the veteran 
that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet.App. 121 (1991).  
Accordingly, the veteran's claim should be remanded for a VA 
examination that determines the nature and severity of his 
service-connected organic brain syndrome.  

Regarding the claim of service connection for a psychiatric 
disability, to include as secondary to organic brain 
syndrome, the veteran has not had a VA examination that 
addresses the possibility that the veteran has anxiety 
disorder, and if he does, whether it is related to his 
organic brain syndrome.  Regarding the claim of service 
connection for hypertension, to include as secondary to sleep 
apnea, the veteran has not had a VA examination that 
addresses the possibility that the veteran's hypertension is 
secondary to his sleep apnea.  

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).  Accordingly, the 
veteran should be scheduled for a VA examination to determine 
whether the veteran's hypertension is related to his service-
connected sleep apnea.  Similarly, as part of the veteran's 
psychiatric examination, the examiner should be asked to 
state whether the veteran has anxiety disorder, and if so, 
whether it is related to the veteran's organic brain 
syndrome.  

For the reasons discussed above, the veteran's case is 
REMANDED for the following actions:

1.  The appellant should be afforded a VA 
examination to determine the etiology of 
any hypertension.  The claims folder 
should be made available for the examiner 
to review in conjunction with the 
examination, and the examiner should 
state that he reviewed it.  The 
examination report should include 
responses to the following medical 
questions:

a.  Does the veteran have 
hypertension?

b.  If the answer to question (a), 
is yes, is it at least as likely as 
not proximately due to or the result 
of his service-connected sleep 
apnea?

2.  The RO should schedule the veteran 
for a VA psychiatric examination.  It is 
imperative that the veteran's claims 
folder be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should then 
conduct a thorough psychiatric 
examination.  All appropriate special 
studies or tests are to be accomplished.  
The examiner should assign a numerical 
code under the Global Assessment of 
Functioning Scale (GAF) provided in the 
Diagnostic and Statistical Manual for 
Mental Disabilities.  A complete 
rationale for any opinion expressed must 
be provided.  The examiner's report must 
include answers to the following 
questions:

a.  Does the veteran have a 
flattened affect?

b.  Does the veteran have 
circumstantial, circumlocutory, or 
stereotyped speech?

c.  Does the veteran have panic 
attacks more than once a week?

d.  Does the veteran have difficulty 
in understanding complex commands?

e.  Does the veteran have impairment 
of short-and long-term memory (e.g., 
retention of only highly learned 
material, forgetting to complete 
tasks)?

f.  Does the veteran have impaired 
judgment?

g.  Does the veteran have impaired 
abstract thinking?

h.  Does the veteran have 
disturbances of motivation and mood?

i.  Does the veteran have difficulty 
in establishing and maintaining 
effective work and social 
relationships?

j.  Has the veteran taken time off 
from work due to his organic brain 
syndrome, and if so, how much?

k.  Does the veteran have suicidal 
ideation? 

l.  Does the veteran have 
obsessional rituals which interfere 
with routine activities?

m.  Is the veteran's speech 
intermittently illogical, obscure, 
or irrelevant?

n.  Does the veteran have near-
continuous panic or depression 
affecting the ability to function 
independently, appropriately, and 
effectively?

o.  Does the veteran have impaired 
impulse control (such as unprovoked 
irritability with periods of 
violence)?

p.  Does the veteran have spatial 
disorientation?

q.  Does the veteran neglect his 
personal appearance and hygiene?

r.  Does the veteran have difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting)?

s.  Does the veteran have an 
inability to establish and maintain 
effective relationships?

t.  Does the veteran have gross 
impairment in thought processes or 
communication?

u.  Does the veteran have persistent 
delusions or hallucinations?

v.  Does the veteran have grossly 
inappropriate behavior?

w.  Is the veteran in persistent 
danger of hurting himself or others?

x.  Does the veteran have 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene)?

y.  Is the veteran disoriented to 
time or place?

z.  Does the veteran have memory 
loss for names of close relatives, 
his own occupation, or own name?

aa.  The examiner should state a 
medical opinion as to the degree the 
service-connected organic brain 
syndrome, without regard to the 
claimant's nonservice-connected 
disabilities, interferes with the 
claimant's ability to work.

bb.  Does the veteran have anxiety 
disorder, and if he does, it at 
least as likely as not due to or the 
result of his service-connected 
organic brain syndrome?

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected fracture of the right femur.  
All indicated tests or studies should be 
obtained as deemed necessary by the 
examiner.  The claims file should be made 
available to the examiner for review in 
conjunction with the examination.  The 
examination report should include 
responses to the medical questions listed 
below regarding the veteran's hips. 

a.  Does the veteran have limitation 
of flexion of the right thigh, and 
if so, what is such limitation in 
degrees?

b.  Does the veteran's right hip 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms - in 
other words, the examiner should 
express at what point these symptoms 
are noticeable (especially pain on 
use) when the veteran does range of 
motion testing such as flexion and 
abduction of the thigh)?

c.  Does pain significantly limit 
functional ability during flare-ups 
or when the right hip is used 
repeatedly over a period of time 
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

d.  Does the veteran have any 
neurological disorders in his legs 
associated with his hips?

e.  Does the veteran have malunion 
of the femur?

f.  Please describe the laceration 
scar on the veteran's right knee.  

If it is not feasible to answer any of 
the above listed questions, this should 
be so stated.

4.  Issue a rating decision regarding the 
issue of whether there was CUE with 
respect to the June 1990 rating decision 
which granted the veteran a 10 percent 
evaluation for tinnitus and assigned the 
April 11, 1990 effective date.  The 
veteran should be given the requisite 
time period to submit a notice of 
disagreement (NOD).  If the veteran does 
submit a timely NOD regarding the CUE 
issue, then he should be issued a 
statement of the case, and be given the 
requisite time period in which to submit 
a substantive appeal to perfect his 
appeal.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.300, 20.301, 20.302 (2004).  

5.  After the development requested above 
has been completed, the veteran's claims 
folder should be reviewed to ensure that 
all the foregoing development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.  

6.  Thereafter, the appellant's claims of 
entitlement to service connection for 
hypertension, to include as secondary to 
service-connected sleep apnea, service 
connection for a psychiatric disability, 
to include as secondary to service-
connected organic brain syndrome, an 
increased rating from 30 percent for 
organic brain syndrome, and an increased 
rating for residuals of a fracture of the 
right femur should be readjudicated.  In 
the event that the claim is not resolved 
to the satisfaction of the appellant, he 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons for the 
decision.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


